Citation Nr: 0112375	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  97-26 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for total abdominal 
hysterectomy, bilateral salpingo-oophorectomy secondary to 
uterine fibroids. 


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from February 1977 to June 
1989.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1997 rating 
decision from the Department of Veterans Affairs (VA) Medical 
and Regional Office (RO) in Wichita, Kansas which denied the 
veteran's claim of entitlement to service connection for 
total abdominal hysterectomy, bilateral salpingo-oophorectomy 
secondary to uterine fibroids, as not well grounded.  
Thereafter, the veteran perfected an appeal to the Board.  

In a July 1998 Board decision, the Board denied the veteran's 
claim as not "well-grounded."  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in an Order dated in December 2000 the 
Court vacated the Board's July 1998 decision and remanded the 
case for further development and adjudication.  


REMAND

As a preliminary matter, the Court noted that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims, which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  This law eliminates the concept of a 
well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence required to substantiate a 
claim.  Specifically, the law requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of this notification, VA is required to 
inform the claimant as to what evidence the claimant is to 
provide and what evidence, if any, VA will attempt to obtain 
on the claimant's behalf.  This legislation is applicable to 
this veteran's claim.  See Karnas v. Derwiniski, 1 Vet. App. 
308, 312-313 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  Likewise, in the 
Statement of the Case, the RO denied the veteran's claim on 
the basis of the veteran's failure to present a well-grounded 
claim.  However, as stated earlier, this standard is no 
longer applicable, and it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747) (1992)). 

In this case the veteran contends that the she developed 
uterine fibroids during service and that this led to the 
total abdominal hysterectomy, bilateral salpingo-
oophorectomy, following service.  While service medical 
records reflect gynecological treatment during service, they 
do not appear to reflect treatment or a diagnosis of uterine 
fibroids.  There is of record an October 1997 statement from 
Fred E. Newton, M.D., which relates that he treated the 
veteran in mid-1996 for symptomatic uterine fibroids.  He 
opined that the veteran "certainly could have had uterine 
leiomyoma in 1985 which may have gone undiagnosed."  
However, Dr. Newton did not mention any clinical findings 
upon which he based this opinion and it is unclear whether 
there are additional clinical records from Dr. Newton which 
have not been associated with the claims file.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand to the RO is 
required in this case, so that the RO may comply with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  With regard to 
the case at hand, the Board concludes that the veteran should 
be afforded a VA examination and efforts should be made by 
the RO to obtain any further records identified by the 
veteran.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided her gynecological treatment 
since her separation from service.  After 
obtaining any necessary authorization, 
the RO should obtain and associate those 
records with the claims file, and should 
include all treatment records pertaining 
to the veteran from Fred E. Newton, M.D.  

2.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).  

3.  The veteran should be afforded a 
gynecological examination to determine 
the etiology of the total abdominal 
hysterectomy, bilateral salpingo-
oophorectomy performed following service 
and to determine whether it is related to 
gynecological symptomatology shown in 
service medical records.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including service medical records and the 
October 1997 statement from Fred E. 
Newton, M.D.  The examiner is then 
requested to offer an opinion as to 
whether the veteran had uterine fibroids 
during service, and if so, whether 
uterine fibroids necessitated the total 
abdominal hysterectomy, bilateral 
salpingo-oophorectomy performed following 
service.  The examiner should also 
comment and offer an opinion as to 
whether the total abdominal hysterectomy, 
bilateral salpingo-oophorectomy performed 
following service was in any way related 
to the gynecological symptomatology shown 
in service medical records.  All opinions 
should be supported by a clear rationale, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





